          Case 1:17-cv-00817-NONE-EPG Document 118 Filed 06/04/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   PAUL JORGENSON,                                   No. 1:17-cv-00817-NONE-EPG (PC)
12                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13         v.
                                                       (Doc. Nos. 115 & 116)
14   RICHARD B. HAAK, M.D., et al.,
15                 Defendants.
16
17
18          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
19   pauperis in this action. The matter was referred to a United States magistrate judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On April 15, 2020, Plaintiff filed a motion for release. (ECF No. 115). On April 17,
22   2020, the assigned magistrate judge entered findings and recommendations, recommending
23   “that Plaintiff’s motion for release be denied, without prejudice to Plaintiff filing another
24   action.” (Doc. No. 116 at 3 (indicating he may consider filing a habeas petition pursuant to 28
25   U.S.C. § 2241).)
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline to file objections has passed, and plaintiff has not filed
28   objections or otherwise responded to the findings and recommendations.

                                                      1
          Case 1:17-cv-00817-NONE-EPG Document 118 Filed 06/04/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1. The findings and recommendations issued by the magistrate judge on April 17, 2020
 7               (Doc. No. 116), are ADOPTED IN FULL; and
 8          2. Plaintiff’s motion for release is denied, without prejudice to plaintiff filing of a
 9               habeas action seeking the requested relief.
10
     IT IS SO ORDERED.
11
12      Dated:     June 4, 2020
                                                         UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
